Citation Nr: 0206271	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-00 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lung cancer for accrued 
benefit purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1953.  He died in September 1995.  The appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in April 
1998, a statement of the case was issued in January 1999, and 
a substantive appeal was received in January 1999.


FINDINGS OF FACT

1.  The veteran died in September 1995.  The death 
certificate indicates the immediate cause of death as 
carcinoma of the lung.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, but there was a pending 
claim of entitlement to service connection for lung cancer.

3.  There was no competent evidence of record at the time of 
the veteran's death demonstrating that he was entitled to 
service connection for lung cancer.  



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on a 
claim of entitlement to service connection for lung cancer 
which was pending at the time of the veteran's death have not 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claim.  Furthermore, the appellant has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to accrued benefits.  
The discussions in the rating decision and statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a claim 
for VA disability compensation under Chapter 11 of Title 38 
of the United States Code filed during the veteran's lifetime 
does not survive his death.  See Vda. de Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, at the instant of the 
veteran's death, compensation benefits otherwise payable to 
him by virtue of a claim pending at his death become 
"accrued benefits," which are defined in 38 U.S.C.A. 
§ 5121(a) as periodic payment "to which [the veteran] was 
entitled at death under existing ratings or decisions, or 
based on evidence in the file at date of death and due and 
unpaid for a period not to exceed two years."  See 
38 U.S.C.A. § 5121(a).  Accrued benefits are not death 
benefits within the meaning of 38 U.S.C.A. § 5310; Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Accrued 
benefits can pass to a surviving spouse or other survivors 
only under the provisions of § 5121, which states that upon 
the death of a veteran, accrued benefits will be paid to the 
living person first listed as follows:  (1) his or her 
spouse; (2) his or her children (in equal shares); (3) his or 
her dependent parents (in equal shares) or the surviving 
parent); (4) in all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The record demonstrates that the veteran filed a claim for 
entitlement to service connection for lung cancer due to 
asbestos exposure in March 1995.  In an April 1995 rating 
action, the RO deferred decision on the issue of entitlement 
to service connection for lung cancer due to asbestos 
exposure for additional development.  The record reflects 
that private treatment records dated in 1994 and 1995 had 
been received from the veteran at time demonstrating 
diagnoses of lung cancer.  In May 1995, the RO wrote the 
veteran and requested a statement as to the facts and 
circumstances of his exposure to asbestos during active 
military service.  In a July 1995 rating action, the RO 
continued to defer decision on the issue of entitlement to 
service connection for lung cancer due to asbestos exposure.  
The veteran died in September 1995.  

The appellant filed her claim for dependency and indemnity 
compensation in September 1995.  A claim for death pension, 
compensation, or dependency and indemnity compensation by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  See 38 U.S.C.A § 
5121; 38 C.F.R. § 3.1000(c).  

As previously noted, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In the present case, the record demonstrates that the 
veteran had a claim for entitlement to service connection for 
lung cancer pending at the time of his death.  He was not 
service-connected for any other disabilities.  The record 
further demonstrates that the appellant filed her claim for 
accrued benefits within the applicable one-year time period.  
In a March 1998 rating action, the RO denied entitlement to 
accrued benefits and this appeal ensued.  As the veteran did 
not have a rating or decision entitling him to service 
connection for lung cancer at the time of his death, the 
Board must consider whether the evidence of record at the 
time of the veteran's death warranted a grant of entitlement 
to service connection for lung cancer.  

The regulations provide that evidence in the file at date of 
death will be considered to have been met when there is on 
file at the date of the veteran's death:  evidence, including 
uncertified statements, which is essentially complete and of 
such weight as to establish service connection or degree of 
disability for disease or injury when substantiated by other 
evidence in file at date of death or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  See 38 C.F.R. § 
3.1000(d)(4)(i).  The Court has held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death, thus 
permitting consideration of evidence deemed constructively in 
file at date of death.  See Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993).

Unfortunately, the evidence of record at the time of the 
veteran's death does not demonstrate that entitlement to 
service connection for lung cancer was warranted at that 
time.  The Board recognizes that entitlement to service 
connection for the cause of the veteran's death was granted 
in a January 2001 Board decision.  However, that decision was 
clearly based upon an expert medical opinion requested by the 
Board in June 2000 and received in October 2000.  Such 
information was not of record at the time of the veteran's 
death.  Furthermore, the statement from the veteran's private 
physician indicating that asbestos exposure was a known risk 
factor for carcinoma of the lung was not received until March 
1997.

Although the medical evidence on file at the time of the 
veteran's death demonstrated a current disability of lung 
cancer, it did not provide any evidence or medical opinion 
upon which to grant service connection for lung cancer.  Such 
evidence was not generated until the Board requested an 
expert medical opinion in June 2000 and was not associated 
with the claims folder until October 2000. Furthermore, the 
record does not disclose the existence of any government 
documents that may be considered as being in the file at date 
of death even though actually put into the file post date of 
death.  See Hayes v. Brown, 4 Vet. App. at 360.  

Thus, as there was no entitlement properly due the veteran at 
the time of his death, but which was unpaid, the Board cannot 
grant entitlement to accrued benefits to the appellant. 



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

